Citation Nr: 1722044	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increase rating for a right shoulder impingement in excess of 10 percent prior to November 1, 2013.

2. Entitlement to an increase rating for a post SLAP Bankart repair, right shoulder (previously rated as right shoulder impingement), in excess of 20 percent from March 1, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO), Wichita, Kansas and Phoenix, Arizona.  

In March 2008, the Wichita RO awarded service connection for shoulder impingement and assigned a 10 percent evaluation for that disability, effective February 21, 2006.  In December 2013, the Phoenix RO awarded a temporary total evaluation for the Veteran's shoulder impingement from November 1, 2013 through December 1, 2013, and thereafter, assigned 10 percent rating.  

In a July 2016 rating decision, the Phoenix RO noted that the December 18, 2013 decision was clearly and unmistakably in error in failing to establish entitlement to special monthly compensation based on housebound criteria for a period beyond December 1, 2013.  Therefore, special monthly compensation was established from November 1, 2013 through March 1, 2014, and thereafter, assigned a 20 percent rating for the Veteran's post SLAP Bankart repair, right shoulder.  

It is presumed that the Veteran continues to disagree with all ratings assigned.  See Breniser v. Shinseki, 25 Vet. App.64, 79 (2011) (citing AB v. Brown, 6 Vet. App.35, 38 (1993) (noting that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

In November 2016, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.
FINDINGS OF FACT

1. The Veteran had been assigned a temporary total evaluation under 38 C.F.R. § 4.30  for his post SLAP Bankart repair, right shoulder necessitating convalescence following surgery from November 1, 2013 through March 1, 2014 and assigned 20 percent thereafter. 

2. The Veteran's shoulder impingement and/or post SLAP Bankart repair, right shoulder does not demonstrate ankylosis of the scapulohumeral articulation, a loss of head of his humerus (flail shoulder), nonunion of his humerus (false flail joint), fibrous union of his humerus, malunion of his humerus, or recurrent dislocation of his scapulohumeral joint.

3. The Veteran's right shoulder limitation of motion is more closely approximate to shoulder level rather than midway between side and shoulder level.


CONCLUSION OF LAW

1. The criteria for the assignment of a rating of 20 percent, but no more for the service-connected right should impingement syndrome prior to November 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a.

2. The criteria establishing an evaluation in excess of 20 percent after March 1, 2014 for the Veteran's post SLAP Bankart repair, right shoulder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

A. Duty to Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

In this case, the claim for a higher rating for right shoulder impingement and/or post SLAP Bankart repair, right shoulder arose from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  Therefore, no additional discussion of the duty to notify is required.

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, private medical records, lay statements, and post-service VA treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In June 2007, March 2010, and March 2016, the Veteran underwent VA examinations for shoulder impingement and/or post SLAP Bankart repair, right shoulder.  At his November 2016 Board hearing, the Veteran stated that his March 2016 VA examination was not "full and complete."  He stated that he would have preferred an orthopedic surgeon perform his examination instead of a physician assistant.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App.563, 569 (2007).  In this case, the Board finds that the examiner performed an in-person examination; reviewed the case file; and based the opinion on the evidence of record, including medical evidence and the Veteran's statements and provided the information necessary to adjudicate the claim.  Thus, the Board finds the Veteran's VA examinations to be adequate.  The Board finds that the other VA examinations are adequate because they were based on considerations of the Veteran's prior medical history, examinations, and lay contentions and also describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App.303, 312 (2007).  The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

II. Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App.1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App.158 (2016).  The Board attempts to determine the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App.202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App.7 (1996).  

Pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App.32 (2011).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App.589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App.55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App.259, 261-62 (1994).
In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Veteran contends that his right shoulder impingements and/or post SLAP Bankart repair, right shoulder is more severe than currently rated.  His right shoulder disability was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5020 and post SLAP Bankart repair, right shoulder is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record indicates the Veteran is right handed, making his right arm a major extremity for rating purposes.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a, DC 5201 (2016).

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2007).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A. Right Shoulder Impingement prior to November 1, 2013

The Veteran has complained of, among other things, right shoulder pain, weakness, decreased range of motion, and flare-ups, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence that these statements are not credible; therefore, they are entitled to probative weight.

Throughtout the appeal period, the Veteran has had multiple VA and private examinations.  The Board finds that the opinions of record, when considered collectively, are adequate to decide the issue as they are predicated on a review of the claims file, which includes the Veteran's statements, his STRs, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the Veteran's statements, and provided a complete rationale based on sound medical principles.  Therefore, the Board finds that the opinions are adequate to decide the Veteran's case.  Stefl v. Nicholson, 21 Vet.App.120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In May 2007, the Veteran's active ROM was zero to 180 for forward flexion and abduction; bilateral rotation was zero to 90.  There was pain on motion.  On forward flexion, the pain began at 125-86 with no loss of motion with repetitive use.  The examiner diagnosed the Veteran with a right shoulder impingement.

In June 2007, the Veteran underwent a VA examination.  The Veteran's active range of motion (ROM) was zero to 180 for forward flexion and abduction; zero to 90 for bilateral rotation or with carrying weight over 15 lbs.  The Veteran stated that his shoulder felt like it was grinding.  His glenohumeral joint spaces, articular surfaces, and acromioclavicular joints appeared normal.  There were no fractures and/or dislocations.  Soft tissues were unremarkable.  The Veteran was diagnosed with right shoulder impingement.  

Based on the June 2007 VA examination and the evidence of record, the RO granted the Veteran's disability claim.  The RO noted that the Veteran had normal ROM.  However, a 10 percent rating was assigned.  See 38 C.F.R. § 4.59.

In October 2007, the Veteran saw a physician and complained of right shoulder pain.  The pain was 3/10.  He was not taking any medications.  In March and June 2008, the Veteran had epidural shots.  The shot were ineffective.   

In March 2010, the Veteran underwent another VA examination.  The examiner noted that the Veteran's shoulder appeared normal.  Both the Veteran's abduction and forward flexion were limited due to pain but not limited because of weakness, fatigability, and lack of endurance or incoordination on any other basis.  The Veteran had difficulty sleeping; he would often wake up due to pain.  The Veteran was a security guard and if he had to be on his feet and walking around for hours at a time, his shoulder would flare up and could last up to 36 hours with increased pain and further restriction of motion due to pain.  He also had problems driving.  He had to use his left arm to steer and could not tolerate long trips.  Other than driving, activities of daily living were not affected except for chores.  He had plans on attending school to become a personal trainer but was reluctant to do so because of his shoulder.  

The Veteran did not use an assistive device.  He was taking etodolac and gabapentin for shoulder, neck, and knee pain.  The anterior was tender.  There was palpable popping of the shoulder with range of motion.  Abduction was zero to 102 degrees with pain, forward flexion zero to 104 degrees with pain, adduction zero to 30 degrees (45 on the left) with pain, internal rotation zero to 80 degrees with pain (over 110 degrees on the left), external rotation zero to 40 degrees, identical to the left and with very little pain.  There was no change in ranges of motion after three repetitions.  The examiner diagnosed the Veteran with right shoulder impingement syndrome.

In May 8, 2012, the Veteran saw his physician and complained of severe right shoulder pain.  There was grinding and he was unable to fully move his shoulder.  The shoulder pain was 4-7 on a scale of 0-10.  The pain lasted all day.  Upon physical examination, the examiner noted that the Veteran could perform the cross over test at 90 degrees but there was pain utilizing the right arm.  The examiner performed the Apley Scratch test, tests for limitations in motion of the upper extremity, which showed that the Veteran could only reach C4 and the upper scapula.  (An individual should be able to reach C7 on external and T7 on internal rotation (See Article entitled "Impingement Syndrome").  When going under handed, the Veteran could only reach the posterior crest of the ilium.  Neer's Impingement and Hawkins impingement tests were positive for a shoulder impingement.  The Empty Can and drop test were positive for a supraspinatus tear.  See id.  The examiner concluded that the Veteran had an impingement syndrome.  The examiner further opined that the Veteran may have a torn rotator cuff involving at least one or two of the SITS muscles primarily supraspinatus and the infraspinatus.  (According to the March 2016 VA Examination, Hawkins' Impingement Test is performed by forward flexing the arm to 90 degrees with the elbow bent to 90 degrees.  Pain on internal rotation indicates a positive test; An Empty-can Test is performed by abducting the arm to 90 degrees and forward flexing to 30 degrees.  Patient turns thumbs down and resists downward force applied by the examiner.  A positive test indicates weakness and may signify rotator cuff tendinopathy or tear; for the external Rotation/ Infraspinatus Strength Test, the patient holds his or her arms at side with elbow flexed 90 degrees.  Patient externally rotates against resistance.  A positive test indicates weakness which may be associated with infraspinatus tendinopathy or tear.)

In August and September 2013, the Veteran saw an orthopedic surgeon.  The Veteran complained about pain in his shoulder with overhead and any throwing activities.  In August, the examiner found the Hawkins, Neer, and Yergason tests were negative.  (The Yergason test is used for orthopedic examination of the shoulder and upper arm region specifically the biceps tendon).  The speed, jobes, obriens, lift off and bearhug tests were all positive.  (Lift-off Subscapularis Test (Patient internally rotates arm behind lower back, pushes against examiner's hand. Weakness indicates a positive test; may indicate subscapularis tendinopathy or tear.)  X-rays and hornblower were negative.  The orthopedic surgeon concluded that the Veteran had a SLAP (superior labral anterior to posterior) tear.  In September, the examiner found the anterior labrum to have an abnormal appearance.  The anterior/inferior labrum demonstrated scarring, fraying, and to a lesser extent partial tearing.  Scarring and fraying of the middle glenohurneral ligament.  Posterior subluxation of humeral head.  The examiner opined that the symptoms were compatible with a labral tear.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

The records show deterioration in the Veteran's shoulder condition.  The Veteran's physicians noted that his ROM deteriorated.  In March 2010, the Veteran's shoulder disability interfered with his duties as a security guard.  If the Veteran had to be on his feet and walk around, the shoulder would flare up and last for up to 36 hours.  The shoulder issues also hampered the Veteran's driving abilities, ability to do chores, and future employment perspectives.  The examinations showed that the Veteran's shoulder was positive for supraspinatus and rotator cuff tears.  In August 2013, the orthopedic surgeon concluded that the Veteran had a SLAP tear.  In November 2013, the Veteran underwent surgery to repair the SLAP tear.  Considering the evidence as a whole, resolving reasonable doubt in the Veteran's favor, the Board finds that his right SLAP tear reasonably approximates that with limitation of arm motion at the shoulder level.  Therefore, a rating of 20 percent is warranted.  The increase awarded herein encompasses the application of the DeLuca factors.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

From November 1, 2013 through March 1, 2014, the Veteran was assigned a temporary total evaluation due to necessary period of convalescence following surgical procedure under 38 C.F.R. § 4.30.  From March 1, 2014, the Veteran has been assigned a 20 percent evaluation for his post SLAP Bankart repair, right shoulder.  The Veteran's 20 percent evaluation was assigned under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

B. Post SLAP Bankart repair, right shoulder from March 1, 2014

In March 2016, the Veteran underwent a VA examination.  The Veteran stated that, after surgery, he still experienced right shoulder limitation in ROM.  The Veteran was unable to throw underhanded and did not lift greater than 15-20 pounds.  When walking, if he swung his shoulder greater than 15-20 minutes, he would experience pain.  The Veteran's ROM was abnormal.  Flexion was zero to 165, abduction zero to 125, external and internal rotations zero to 90 degrees.  The examiner noted that ROM did not contribute to functional loss.  Pain was noted on exam but did not result in or cause functional loss.  There was no crepitus, ankylosis, instability, dislocation or labral pathology, pain with weight bearing, loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus or malunion of the humerus with moderate or marked or was there impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no reduction in muscle strength: Forward flexion and abduction were 5/5.  The Veteran's shoulder was negative for Hawkins' Impingement, Empty Can, and External Rotation/ Infraspinatus Strength tests.  Lift off test was positive.  The Veteran does have a scar; however, the scar measures less than 39 square cm.  Imagining of the shoulder did not show any degenerative or traumatic arthritis or show any significant diagnostic findings or results.  The Veteran worked as a physical therapist but because of his shoulder disability, he was unable to fully perform his job functions.  So, he became the office manager.  

Although all range of motion measurements were performed under active motion, it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran.  Thus, the absence of measurements of passive motion in the medical examination was harmless, and not prejudicial to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261 (b)(2) (West 2014).

In September 2016, the Veteran saw a physical therapist (PT).  Three weeks before visiting the PT, the Veteran heard a pop and felt a sharp pain in his right shoulder.  During the visit, the Veteran complained of constant right shoulder stiffness and dull pain at best 2/10, on average 4/10, and 9/10 at worst.  The Veteran's abilities at work were limited, and he avoided doing certain activities including prolonged computer use and assisting patients with stretches.  The PT noted that the Hawkins Kennedy, Neer's lmpingement, Drop Arm test, Speed and Yergason's tests were all positive for pain.  Obrien's and Crank and Clunk Test were positive for anterior labral tear or bicep tendonitis.  Apley superior and inferior scratch tests produced moderately sharp pain on the anterior shoulder while range of motion decreased.  Apley inferior produced decreased ROM and moderate anterior shoulder pain. 

In November 2016, the Veteran saw his PT.  The PT noted that the Veteran was experiencing shoulder pain.  The O'Brien's test was positive for anterior labral tear. Empty Can Test produces mild supraspinatus pain and weakness.  Sulcus sign, scapular winging, and step defeat, were not observed. Crank and Clunk tests were positive for labral tear.  The Veteran experienced crepitus and reported hearing a clunking sound with any activities at and above should level.  Shoulder active range of motion produces flexion 140/180, extension 30/50, internal rotation 80/90, external rotation 60/90, abduction 100/180.  Decreased motion produce pain at end range of motion, MMT of shoulder flexion 3+/5, shoulder abduction 3/5, shoulder external rotation 3-/5, shoulder internal rotation 3+/5, and shoulder extension 3+/5.  

In December 2016, the Veteran submitted a lay statement.  The composer noted that the surgery has improved the Veteran's quality of life and functional abilities, but, over the years, the Veteran had shown a continued deterioration of functional abilities.  At work, the Veteran avoided showing certain exercises involving weights above his head, shoulder stability exercises with weights, unstable surfaces, and stability balls.  The Veteran did not perform the same level of work that he had performed several years ago.  

The composer noted that the Veteran was an incredibly strong individual who tolerated pain exceptionally well, and these characteristics made it difficult to evaluate and compare him to the average individual.  His muscle mass and strength hid his joint dysfunction and deterioration, especially with standard orthopedic testing.  The Veteran planned to further his education and become a physical therapy assistant or physical therapist.  The author concluded that the Veteran's physical condition will limit some of the Veteran's job opportunities and roles.

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the period from March 1, 2014 is warranted.  In March 2016, flexion was zero to 165 degrees and abduction was zero to 120 degrees.  External and internal rotations were zero to 90 degrees.  The Veteran experienced pain; however, the pain did not contribute to functional loss.  There was no crepitus, ankylosis, instability, dislocation or labral pathology, pain with weight bearing, loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus or malunion of the humerus with moderate or marked or was there impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The muscle strength for forward flexion and abuction was 5/5.  In November 2016, the PT found that flexion was zero to140 degrees and abduction was zero to 100 degrees.  External rotation was zero to 60 degrees; and internal was zero to 80 degrees.  Muscle strength for flexion was 3+/5 and abduction was 3/5.  

In order to warrant a higher evaluation, there must be limitation of motion of the arm to midway between the side and shoulder level.  See 38 C.F.R. § 4.7; 38 U.S.C.A. § 520; DeLuca v. Brown, 8 Vet. App.202, 204-07 (1995).  Here, neither the lay nor medical evidence suggest functional limitation midway between side and shoulder level.  Even when his weakness and pain on motion is contemplated, he retains functional use above shoulder level.  

Additionally, the Veteran experienced among other things, limitation of motion, pain, and weakness.  However, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decrease or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board has also considered whether the Veteran's service-connected right shoulder impingement and/or post SLAP Bankart repair, right shoulder is entitled to a higher rating under the following diagnostic codes:

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece. A rating in excess of 30 percent is available.  

Diagnostic Code 5202 pertains to impairment of the humerus.  Higher ratings of 30, 40, 50, and 70 percent are warranted where there is frequent episodes and guarding of all arm movements, fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.  38 C.F.R. § 4.71a , DC 5202.  In this case, the Veteran's shoulder disability does not encompass his humerus.  

Diagnostic code 5203 pertains to impairment of the clavicle or scapula.  A 20 percent rating is warranted if there is nonunion or dislocation of the joint.  Diagnostic code 5203 does not provide a rating higher than 20 percent.  38 C.F.R. § 4.71a, DC 5203.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 593.  The preponderance of the evidence is against an increased rating in excess of 20 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.
The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating for a right shoulder disorder in excess of 20 percent is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating of 20 percent, but no more for the service-connected right shoulder impingement prior to November 1, 2013 is granted in part.

Entitlement to an increase rating for a post SLAP Bankart repair, right shoulder (previously rated as right shoulder impingement) in excess of 20 percent from March 1, 2014 is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


